DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Response to Election
Applicant’s election with traverse of Group I, claims 8-20, in the reply dated March 28, 2022, is acknowledged.  The traversal is on the grounds that there would be no serious burden on the examiner to examine claims 21-27 simultaneously with claims 8-20.  This argument is not found persuasive because the present application is a national stage application subject to unity of invention restriction practice, under 37 C.F.R. § 1.499.  See MPEP § 1896.  The unity of invention standard does not include the “serious burden” requirement used in national application restriction practice.
The restriction requirement is still deemed proper and is therefore made final.
Claims 21-27 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 9 and 10 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Considering Claims 9 and 10: Claims 9 and 10, introduced as new claims in the preliminary amendment dated June 18, 2020, recite that the phlegmatizer comprises “ethylene glycol dibutyrate” (claim 9) or “ethylene phenyl butyrate” (claim 10).  There is no support in the specification for these limitations.  Under 37 C.F.R. § 1.115(a)(2), “[a] preliminary amendment filed after the filing date of the application is not part of the original disclosure.”  See also MPEP §§ 608.04(b), 714.01(e).  In the present case, the preliminary amendment was filed on June 18, 2020.  The present application is a national stage application that has a filing date of December 14, 2018.  See MPEP § 1893.03(b) (“It should be born in mind that the filing date of the international stage application is also the filing date of the national stage application”) (citing 35 U.S.C. § 363).  Because the limitations of claims 9 and 10, introduced by the preliminary amendment dated June 18, 2020, were not present in the application as of the filing date of December 14, 2018, the examiner finds that these limitations amount to new matter.

Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10, 19, and 20 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claim 10: Claim 10 recites that “the phlegmatizer comprises ethylene phenyl butyrate.”  The claim is indefinite because it is unclear what chemical structure applicant is referring to by the term “ethylene phenyl butyrate.”  The examiner recognizes that applicant may be referring to CAS No. 103-52-6, a compound sometimes referred to as “phenylethyl butyrate.”  However, it is not clear from the claim language or specification (which does not mention the claimed compound), whether this compounded is intended (i.e., “ethylene phenyl” means “phenylethyl”) or whether an ethylene glycol derivative is intended (i.e., applicant omitted the term glycol).
Considering Claims 19 and 20: Claims 19 and 20 recite the limitation “the peroxide.”  The claims are indefinite because this term lacks antecedent basis.  For the purpose of further examination, the term is interpreted as referring to the “di(4-tert-butylcyclohexyl) peroxydicarbonate” of parent claim 8.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 8 and 11-18 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2017/089375 (“Nagl”; see corresponding English-language reference US 2019/0248983) and US Pat. 4,801,667 (“Brand”).
Considering Claim 8: Nagl teaches a mixture of di-(4-tert-butylcyclohexyl)-peroxydicarbonate (BCHPC) and a desensitising agent (i.e., a phlegmatizer). (Nagl, ¶¶ 1, 10).  Nagl teaches that both of these components are in powder form.  (Id. ¶¶ 17, 18).  Nagl teaches numerous examples where the BCHP and the desensitising agent are used in a ratio of 2 : 1. (Id. ¶¶ 72-79).  This corresponds to about 67% BCHPC and 33% desensitising agent.  Nagl further teaches that “[i]n the context of the present invention, anydesensitising agents known in the art . . . are, in principle suitable as ‘desensitising agents.’”  (Id. ¶ 70).
	Nagl does not teach any of the particular desensitising agents identified as phlegmatizers by claim 8.  However, in a similar context, Brand identifies suitable desensitizing agents for use in a peroxide composition include ethylene glycol dibenzoate and phenyl benzoate.  (Brand, Abstract; col 4, lines 3-14).  Nagl and Brand are analogous art because they are directed to the same field of endeavor as the claimed invention, namely peroxide initiator compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the specific desensitising agent of Nagl with the ethylene glycol dibenzoate or phenyl benzoate of Brand because Nagl indicates that it is suitable to use any desensitising agent known in the art and Brand identifies these three compounds as suitable desensitizing agents.  (Brand, col 4, lines 3-14).
Considering Claims 11 and 12: Nagl teaches numerous examples where the BCHP and the desensitising agent are used in a ratio of 2 : 1. (Nagl, ¶¶ 72-79).  This corresponds to about 67% BCHPC and 33% desensitising agent.  These values fall within the ranges of claims 11 and 12.
Considering Claim 13: Brand teaches ethylene glycol dibenzoate.  (Brand, col 4, lines 10-11).
Considering Claims 14 and 15: Nagl teaches that the composition contains a filler that may be silica.  (Nagl, ¶¶ 9, 28, 40, 56).  As to the weight percent range recited by claim 14, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composition containing BCHP, a desensitising agent (i.e., a phlegmatizer), and a filler which may be silica, and applicant has not presented any evidence indicating that the concentration of silica is critical. One of ordinary skill would have been motivated to optimize the amount of filler to reduce the cost of the mixture while maintaining the desired effectiveness.
Considering Claim 16: Nagl teaches that the mixture is “provided dry” or in “water-moistened form.”  (Nagl, ¶ 54).  One of ordinary skill would understand the former option to mean that the mixture contains essentially no water.
Considering Claims 17 and 18: Nagl teaches examples of mixtures containing only the BCHPC and desensitising agent.  Nagl teaches that the composition contains a filler that may be silica.  (Nagl, ¶¶ 9, 28, 40, 56).  The silica of Nagl reads on the anti-caking agent of claims 17 and 18.  One of ordinary skill would have a reasonable expectation of success in adding the silica filler of Nagl to the example mixtures without adding any additional components.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Pat. 10,689,337.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 8: Claim 1 of the ’337 patent teaches a powder formulation containing 20-75 wt% di(4-tert-butylcyclohexyl) peroxydicarbonate and 25-80 wt% of ethylene glycol dibenzoate (i.e., a phlegmatizer).
Considering Claims 11-18: The claims of the ’337 patent teach the limitations of present dependent claims 11-18.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons.  WO 97/49759 (“Hogt”) teaches initiator dispersions containing a peroxide initiator in a polar medium.  (Hogt, 13, lines 5-10; 11, line 25, to 12, line 11).  Hogt states that the “dispersions have a particle size distribution characterised by d90 < 50 µm.”  (Id. 20, lines 18-19).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767